Exhibit 10.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE AGREEMENT

LANDLORD:

 

BOYER RESEARCH PARK ASSOCIATES X, L.C.

TENANT:

 

MYRIAD GENETICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

RESEARCH PARK BUILDING - PHASE VI

 

 

 

4822-3763-1354 v.7

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT “A”

 

DESCRIPTION OF REAL PROPERTY

EXHIBIT “B”

 

PLANS AND SPECIFICATIONS OF BUILDING

EXHIBIT “C”

 

WORK LETTER-CONSTRUCTION AND/OR FINISH OF IMPROVEMENTS TO LEASED PREMISES

EXHIBIT “D”

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE & ESTOPPEL CERTIFICATE

EXHIBIT “E”

 

COST TO CONSTRUCT LEASED PREMISES

 

 

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

RESEARCH PARK BUILDING - PHASE VI

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of this 31 day of
January, 2019 by and between BOYER RESEARCH PARK ASSOCIATES X, L.C., a Utah
limited liability company (the “Landlord”), and MYRIAD GENETICS, INC., a
Delaware corporation (the “Tenant”).

 

For and in consideration of the rental to be paid by Tenant and of the covenants
and agreements herein set forth to be kept and performed by Tenant, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, the Leased
Premises (as hereafter defined), at the rental and subject to and upon all of
the terms, covenants and agreements hereinafter set forth.

 

I.

PREMISES

 

1.1Description of Premises. Landlord does hereby demise, lease and let unto
Tenant, and Tenant does hereby take and receive from Landlord the following:

 

(a)All of the floor area in a five story office building (the “Building”) to be
constructed on the real property (the “Property”) described on Exhibit “A”
attached hereto and by this reference incorporated herein, which Building shall
contain approximately 125,155 gross rentable square feet (the “Leased
Premises”). The Building to be constructed is depicted on the conceptual plans
and specifications attached hereto as Exhibit “B” (the “Conceptual Plans”).

 

(b)Such non-exclusive rights-of-way, easements and similar rights with respect
to the Building and Property as may be reasonably necessary for access to and
egress from, the Leased Premises.

 

(c)The right to use six hundred (600) stalls in the parking garage to be located
on the Property (the “Parking Garage”) in accordance with, and subject to,
Article XX below.

 

1.2Work of Improvement. The obligation of Landlord and Tenant to perform the
work and supply the necessary materials and labor to prepare the Leased Premises
for occupancy is described in detail on Exhibit “C”. Landlord and Tenant shall
expend all funds and do all acts required of them as described on Exhibit “C”
and shall perform or have the work performed promptly and diligently in a first
class and workmanlike manner.

 

1.3Construction of Shell Building. Landlord shall, at its own cost and expense,
construct and complete the Building and cause all of the construction which is
to be performed by it in completing the Building and performing its work
(including the Tenant Finish work) as set forth on Exhibit “C”, to be
substantially completed as evidenced by a Certificate of Occupancy, and the
Leased Premises ready for Tenant’s occupancy as soon as reasonably possible, but
in no event later than eighteen months from Landlord’s receipt of a building
permit (the “Target Date”). In the event that Landlord’s construction obligation
has not been fulfilled upon the expiration of the “Target Date”, Tenant shall
have the right to exercise any right or remedy available to it under this Lease,
including the right to terminate this Lease and the right to charge Landlord and
cause Landlord to pay any increased costs associated with Tenant’s current
leases due to holding over in such space or moving to temporary space; provided
that under no circumstances shall Landlord be liable to Tenant resulting from
delay in the occurrence of the Target Date caused by circumstances beyond
Landlord’s direct control.

 

3

--------------------------------------------------------------------------------

 

1.4Construction of Leased Premises. Upon completion of Tenant Finish Plans as
contemplated by Exhibit “C,” Landlord shall complete the budget in the form
attached hereto as Exhibit “E” for Tenant’s approval prior to the commencement
of construction of the Tenant Finish. Landlord shall itemize each part of the
construction and its associated estimated cost. Tenant shall be obligated for
all costs shown on Exhibit “E” subject to reimbursement from the Tenant
Improvement Allowance (as defined below). Upon acceptance by Tenant of the
budget, Landlord shall construct in accordance with Exhibit “C” all items
pertaining to the Tenant Finish, including the obligation to pay for all cost
changes not initiated by Tenant.

 

1.5Lease Contingency; Landlord’s Right to Terminate. Landlord is in the process
of entering into a ground lease (as amended, restated, supplanted or otherwise
modified from time to time, the “Ground Lease”) with the fee owner of the
Property (the “Ground Lessor”). In the event that Landlord determines the Ground
Lease contains provisions which are inconsistent with the right and obligations
of either Landlord or Tenant under this Lease, Landlord shall propose a form of
amendment of this Lease to Tenant. Tenant shall not unreasonably withhold its
consent to the proposed amendment so long as such amendment does not materially
adversely affect Tenant’s rights or obligations hereunder. Additionally,
Landlord shall have the right to terminate this Lease upon written notice to
Tenant in the event any one of the conditions listed below is not satisfied. In
the event of such termination by Landlord, neither Landlord nor Tenant shall
have any further rights or obligations under this Lease, except for such rights
and obligations that expressly survive termination or expiration of this Lease.

 

 

(a)

Landlord and Ground Lessor have executed a favorable Ground Lease by January 31,
2019.

 

 

(b)

Landlord has received architectural control approval for the Building from the
University of Utah by February 28, 2019.

 

 

(c)

Landlord has received a building height variance from Salt Lake City in such
form as is acceptable to Landlord by March 31, 2019.

 

1.6Tenant Improvement Allowance. Landlord shall provide a tenant improvement
allowance in the maximum amount of $6,606,184 (the “Tenant Improvement
Allowance”) to be applied against the cost to be paid by Tenant as set forth on
Exhibit “E” attached to this Lease. In no event shall the Tenant Improvement
Allowance be used to reimburse Tenant for any special decorator items,
equipment, furniture, or furnishings (the “FF&E”).

 

II.

TERM

 

2.1Length of Term. The term of this Lease shall be for a period of fifteen (15)
years plus the partial calendar month, if any, occurring after the Commencement
Date (as hereinafter defined) if the Commencement Date occurs other than on the
first day of a calendar month.

 

4

--------------------------------------------------------------------------------

 

2.2Commencement Date; Obligation to Pay Rent. The term of this Lease and
Tenant’s obligation to pay rent hereunder shall commence on the first to occur
of the following dates (the “Commencement Date”):

 

(a)The date Tenant occupies the Premises and conducts business; or

 

(b)The date that is fifteen (15) days after the Landlord, or Landlord’s
supervising contractor, notifies Tenant in writing that Landlord’s construction
obligations respecting the Leased Premises have been fulfilled and that the
Leased Premises are ready for occupancy. Such notice shall be accompanied by an
occupancy permit and a certificate from the Architect (as defined in Exhibit
“C”) stating that remaining punch list items can be completed within fifteen
(15) days and will not materially interfere with Tenant’s business. Prior to the
Commencement Date, it is contemplated that Tenant shall be able to perform its
construction obligation as per Exhibit “C”, Part II.H.

 

2.3Option to Extend. Landlord grants Tenant the right to extend this Lease for
two additional periods of five years each by giving Landlord nine (9) months
prior written notice. All terms and conditions of the Lease during the extension
terms shall remain the same, with the exception the new Basic Annual Rent for
each renewal period shall be Fair Market Rental (as defined herein).

 

For purposes of this Section 2.3, Fair Market Rental shall mean the rental rate
for premises then being leased in other comparable first class multi-story
office buildings in University of Utah Research Park and said rate shall take
into account all relevant facts and circumstances including but not limited to
the term, prevailing rents, tenant improvement contributions and other
concessions and shall take into account any brokerage commissions payable in
connection with such leases.

 

2.4Acknowledgment of Commencement Date. Landlord and Tenant shall execute a
written acknowledgment of the commencement Date in the form attached hereto as
Exhibit “D”.

 

III.

BASIC RENTAL PAYMENTS

 

3.1Basic Annual Rent. Tenant agrees to pay to Landlord as basic annual rent (the
“Basic Annual Rent”) at such place as Landlord may designate, without prior
demand therefore and without any deduction or set off whatsoever, the sum of
Four Million One Hundred Forty-Two Thousand Six Hundred Thirty dollars and
70/100 ($4,142,630). Said Basic Annual Rent shall be due and payable in twelve
(12) equal monthly installments to be paid in advance on or before the first day
of each calendar month during the term of the Lease. Commencing on the first
anniversary of the Commencement Date and on each anniversary of the Commencement
Date thereafter (each, an “Adjustment Date”), Basic Annual Rent shall escalate
at the Applicable Escalation Rate (as defined below) on a cumulative basis. In
the event the Commencement Date occurs on a day other than the first day of a
calendar month, then rent shall be paid on the Commencement Date for the initial
fractional calendar month prorated on a per-diem basis (based upon a thirty (30)
day month). For purposes hereof, the Applicable Escalation Rate shall mean, at
the applicable Adjustment Date, the lessor of (a) 3.0% per year and (b) the
change in the All Urban

5

--------------------------------------------------------------------------------

 

Index (as defined below) from the Base Price Index (as defined below); provided
that in no event that the Applicable Escalation Rate be less than 1.5% per year.
For purposes of this Lease the term “All Urban Index” shall mean the Consumer
Price Index for All Urban Consumers­ U.S. City Average-All Items (1982-1984
equals 100 base) as published by the United States Bureau of Labor Statistics or
any successor agency or any other index hereinafter employed by the Bureau of
Labor Statistics in lieu of said index, as of the date that is one (1) month
prior to the applicable Adjustment Date. The price index for the month that is
thirteen (13) months prior to the applicable Adjustment Date shall be considered
the “Basic Price Index.”

 

3.2Additional Monetary Obligations. Tenant shall also pay as rental (in addition
to the Basic Annual Rent) all other sums of money as shall become due and
payable by Tenant to Landlord under this Lease. Landlord shall have the same
remedies in the case of a default in the payment of said other sums of money as
are available to Landlord in the case of a default in the payment of one or more
installments of Basic Annual Rent.

 

IV.

ADDITIONAL RENT

 

4.1Net Rent. It is the intent of both parties that the Basic Annual Rent herein
specified shall be absolutely net to the Landlord throughout the term of this
Lease, and that all costs, expenses and obligations relating to Tenant’s
pro-rata share of the Building, Property and the Leased Premises which may arise
or become due during the term shall be paid by Tenant in the manner hereafter
provided.

 

For purposes of this Part IV and the Lease in general, the following words and
phrases shall have the meanings set forth below:

 

(a)“Additional Rent” shall mean the sum of Tenant’s Proportionate Share of Basic
Costs and Parking Garage Costs, plus all other amounts due and payable by Tenant
under this Lease other than Basic Annual Rent.

 

(b)“Basic Costs” shall mean all actual costs and expenses incurred by Landlord
in connection with the ownership, operation, management and maintenance of the
Building, the Property, and related improvements located thereon (the
“Improvements”), including, but not limited to, all expenses incurred by
Landlord as a result of Landlord’s compliance with any and all of its
obligations under this Lease other than the performance by Landlord of its work
under Sections 1.2, 1.3 and 1.4 of this Lease. In explanation of the foregoing,
and not in limitation thereof, Basic Costs shall include:

 

(i)all real and personal property taxes, impact fees, local improvement rates,
and other ad valorem assessments (whether general or special, known or unknown,
foreseen or unforeseen) and any tax or assessment levied or charged in lieu
thereof, whether assessed against Landlord and/or Tenant and whether collected
from Landlord and/or Tenant, including, without limitation, any privilege or
excise tax;

 

6

--------------------------------------------------------------------------------

 

(ii)the cost of all insurance maintained by Landlord on or with respect to the
Building, the Improvements, or the Property, including, without limitation,
casualty insurance, liability insurance, rental interruption, workers
compensation, any insurance required to be maintained by Landlord’s lender, and
any deductible applicable to any claims made by Landlord under such insurance;

 

(iii)snow removal, trash removal, cost of services of independent contractors,
cost of compensation (including employment taxes and fringe benefits) of all
persons who perform regular and recurring duties connected with day-to-day
operation, maintenance, repair, and replacement of the Parking Garage, and to
the extent required under the Lease, the Building, the Improvements, or the
Property, its equipment and the adjacent walk and landscaped area (including,
but not limited to janitorial, scavenger, gardening, security, parking,
elevator, painting, plumbing, electrical, mechanical, carpentry, window washing,
structural and roof repairs and reserves, signing and advertising);

 

(iv)costs of all gas, water, sewer, electricity and other utilities used in the
maintenance, operation or use of the Building (except to the extent billed to
Tenant directly as permitted hereunder), the Improvements, the Property, cost of
equipment or devices used to conserve or monitor energy consumption, supplies,
licenses, permits and inspection fees;

 

(v)auditing, accounting and legal fees directly associated with Tenant or the
Parking Garage;

 

(vi)property management fees not to exceed one percent (1%) of Basic Annual
Rent;

 

(vii)the cost of capital improvements requested by Tenant which decrease Basic
Costs, provided, however, the amount included as Basic Costs shall be limited to
the actual verified amount of the decrease in Basic Costs as a direct result of
such capital improvements;

 

(viii)payments required to be made in connection with the maintenance or
operation of any easement or right of way or other instrument of title
applicable to the Property, including, without limitation, the Ground Lease; and

 

(ix)reserves, which Landlord may collect in the amount of one percent (1%) of
Basic Costs.

 

(c)“Estimated Costs” shall mean Landlord’s estimate of (i) Tenant’s
Proportionate Share of Parking Garage Costs and (ii) Tenant’s Proportionate
Share of Basic Costs, excluding the costs of electricity provided to the Leased
Premises, which Tenant shall pay directly.

 

7

--------------------------------------------------------------------------------

 

(d)“Parking Garage Costs” shall mean all actual costs and expenses incurred by
Landlord in connection with the ownership, operation, management and maintenance
of the Parking Garage, including, but not limited to, all of the items
comprising Basic Costs under Section 4.l(c) above to the extent incurred by
Landlord specially in connection with the Parking Garage, except that the
property management fees with respect to the Parking Garage shall be two percent
(2%) of Parking Garage Costs, but excluding costs arising solely due to latent
defects in the initial construction of the Parking Garage.

 

(e)“Tenant’s Proportionate Share” shall mean (i), with respect to Basic Costs,
the percentage derived from the fraction, the numerator of which is the gross
rentable square footage of the Lease Premises,
the  denominator  of  which  is  the gross rentable square footage of the
Building, which percentage under this Lease is 100%, and (ii), with respect to
Parking Garage  Costs, the percentage  derived from  the fraction, the numerator
of which is the number of parking stalls allocated for Tenant’s non-exclusive
use under this Lease, the denominator of which is the total number of parking
stalls within the Parking Garage.

 

4.2Payment of Additional Rent. Additional Rent shall be paid as follows:

 

(a)Prior to the beginning of a calendar year, Landlord shall deliver to Tenant a
statement showing the Estimated Costs for such calendar year. If Landlord fails
to deliver such statement prior to January 1 of the applicable year, until the
delivery of such statement, Tenant’s Estimated Costs shall be deemed to be the
same amount of the Estimated Costs for the prior year; provided, however, if
Landlord subsequently furnishes to Tenant a statement of such Estimated Costs,
to the extent such Estimated Costs are greater than or less than the Estimated
Costs paid on a year to date basis, Tenant shall either receive a credit or make
a payment, in the amount of such difference on the next date on which Tenant
makes a Basic Annual Rent payment hereunder.

 

(b)Concurrent with each monthly payment of Basic Annual Rent due pursuant to
Section 3.1 above, Tenant shall pay to Landlord, without offset or deduction,
one-twelfth (1/12th) of the Estimated Costs, plus all other amounts due and
owing by Tenant under this Lease which are not included as part of Estimated
Costs (e.g., late payment charges).

 

4.3Report of Basic Costs and Parking Garage Costs and Statement of Estimated
Costs. Within one hundred twenty (120) days after each calendar year occurring
during the Term, Landlord shall furnish Tenant with a written reconciliation
statement (the “Landlord’s Statement”) comparing the actual Basic Costs and
actual Parking Garage Costs payable during the previous calendar year against
the amounts actually paid by Tenant during the previous calendar year pursuant
to Section 4.2 above. If the annual reconciliation statement of costs indicates
that the Estimated Costs paid by Tenant for any year exceeded the actual Basic
Costs and the actual Parking Garage Costs, Landlord, at its election, shall
within thirty (30) days of Tenant’s receipt of such reconciliation statement,
either (a) pay the amount of such excess to Tenant, or (b) apply such excess
against the next installment of Basic Annual Rental or Additional Rent due
hereunder. If the annual reconciliation statement of costs indicates that
Estimated Costs paid by Tenant for any year are less than the actual Basic Costs
and the actual Parking Garage Costs for such calendar year, Tenant shall pay to
Landlord any such deficiency within thirty (30) days of Tenant’s receipt of such
reconciliation statement.

 

8

--------------------------------------------------------------------------------

 

4.4Resolution of Disagreement. Every statement given by Landlord pursuant to
Section 4.3 shall be conclusive and binding upon Tenant unless within one
hundred twenty (120) days after the receipt of such statement Tenant shall
notify Landlord that it disputes the correctness thereof. During the period of
120 days after receipt of Landlord’s Statement, at Tenant’s sole cost and
expense, a certified public accountant or Tenant’s in house accountants (as
applicable, “Tenant’s CPA”), which shall not be compensated on a contingency
basis, may, for the purpose of verifying Basic Costs and Parking Garage Costs,
inspect the records of the material reflected in Landlord’s Statement, including
such materials and statements for previous years, as applicable, at a reasonable
time mutually-agreeable to Landlord and Tenant. The audit shall be concluded
within thirty (30) days of the commencement of such audit and Tenant shall
provide Landlord with the results of such audit within sixty (60) days of the
conclusion of such audit. The parties recognize the confidential nature of
Landlord’s books and records and hence agree that before Landlord shall afford
Tenant’s CPA reasonable access to Landlord’s books and records, including the
copying of said material in order to complete a thorough analysis of the
expenses, Tenant and Tenant’s CPA shall enter into a confidentiality agreement
in form and substance reasonably satisfactory to Landlord, whereby Tenant and
Tenant’s CPA shall agree, as a condition precedent to their review of such books
and records, not to disclose any of the information disclosed in connection with
such review to any third party (subject to standard nondisclosure exceptions,
including without limitation, disclosures ordered by a court or otherwise
required to comply with applicable law). Failure of Tenant to challenge any item
in Landlord’s Statement within one hundred twenty (120) days after Tenant’s
receipt of Landlord’s Statement shall be construed as a waiver of Tenant’s right
to challenge such item for such year and such determination shall be conclusive
for both Landlord and Tenant. In the event Tenant’s audit of Landlord’s
Statement discloses discrepancies, Tenant shall disclose the results of such
audit to Landlord. Landlord shall have a period of thirty (30) days to review
Tenant’s audit reports and determine if Landlord disputes such reports. If
Landlord disputes the results of Tenant’s audit reports, Landlord shall give
written notice of such disputes within such thirty (30) day period. Landlord and
Tenant shall work in good faith to resolve any disagreements resulting from
Tenant’s audit. If Landlord and Tenant cannot resolve such disputes within
thirty (30) days of the date Landlord gives notice to Tenant of Landlord’s
dispute, either party may refer the decision of the issues raised, if any, to a
reputable, nationally-recognized independent firm of certified public
accountants (or other organization whose core competency is deemed to be within
this specialty area) selected by Landlord and approved by Tenant, which approval
shall not be unreasonably withheld, conditioned or delayed. The selected firm
shall be deemed to be acting as an expert and not as an arbitrator, and a
determination signed by the selected expert shall be final and binding on both
Landlord and Tenant.  Landlord shall afford such accountants/specialists
reasonable access to Landlord’s books and records to the extent such
accountants/specialists deem necessary in order to reach their decision. In
connection therewith, Tenant and such accountants/specialists shall execute and
deliver to Landlord a confidentiality agreement, in form and substance
reasonably satisfactory to Landlord, whereby such parties shall agree not to
disclose any of the information disclosed in connection with such review to any
third party (subject to standard nondisclosure exceptions, including without
limitation, disclosures ordered by a court or otherwise required to comply with
applicable law). Notwithstanding the foregoing, in the event such certified
public accountant/specialists shall determine that Landlord’s Statement for the
subject year or any previous years, if applicable, has overcharged Tenant for
Basic Costs and Parking Garage Costs (and such determination is not successfully
challenged by Landlord), then (a) Landlord shall refund or credit to Tenant the
amount of the overcharge, and (b) if Tenant has been overcharged by more than
five percent (5%) of the amount that was actually was due, Landlord shall
reimburse Tenant for the reasonable, out-of-pocket cost incurred by Tenant in
connection with such audit.

 

9

--------------------------------------------------------------------------------

 

4.5Limitations. Nothing contained in this Part IV shall be construed at any time
so as to reduce the monthly installments of Basic Annual Rent payable hereunder
below the amount set forth in Section 3.1 of this Lease.

 

V.

SECURITY DEPOSIT

 

(Waived)

 

VI.

USE

 

6.1Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for commercial laboratory, pharmaceutical research and development, and
general office purposes only and for no other purpose whatsoever without the
prior written consent of Landlord.

 

6.2Prohibition of Certain Activities or Uses. The Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises which is prohibited by this Lease or will, in any way or to any extent:

 

(a)Adversely affect any fire, liability or other insurance policy carried with
respect to the Building, the Leased Premises or any of the contents of the
Building (except with Landlord’s express written permission, which will not be
unreasonably withheld, but which may be contingent upon Tenant’s agreement to
bear any additional costs, expenses or liability for risk that may be involved).

 

(b)Conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency or authority (whether existing or
enacted as promulgated in the future, known or unknown, foreseen or unforeseen).

 

(c)Adversely overload the floors or otherwise damage the structural soundness of
the Leased Premises or Building, or any part thereof (except with Landlord’s
express written permission, which will not be unreasonably withheld, but which
may be contingent upon Tenant’s agreement to bear any additional costs, expenses
or liability for risk that may be involved).

 

6.3Affirmative Obligations with Respect to Use.

 

(a)Tenant will comply with all governmental laws, ordinances, regulations, and
requirements, now in force or which hereafter may be in force, of any lawful
governmental body or authorities having jurisdiction over the Leased Premises,
will keep the Leased Premises and every part thereof in a clean, neat, and
orderly condition, free of objectionable noise, odors, or nuisances, will in all
respects and at all times fully comply with all applicable health and policy
regulations, and will not suffer, permit, or commit any waste.

 

10

--------------------------------------------------------------------------------

 

(b)At all times during the term hereof, Tenant shall, at Tenant’s sole cost and
expense, comply with all statutes, ordinances, laws, orders, rules, regulations
and requirements of all applicable federal, state, county, municipal and other
agencies or authorities, now in effect or which may hereafter become effective,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alterations of the Leased Premises (including, without limitation,
all applicable requirements of the Americans with Disabilities Act of 1990 and
all other applicable laws relating to people with disabilities, and all rules
and regulations which may be promulgated hereunder from time to time and whether
relating to barrier removal, providing auxiliary aids and services or otherwise)
and upon request of Landlord shall deliver evidence thereof to Landlord.

 

(c)The Leased Premises, this Lease and all of Tenant’s rights and obligations
hereunder are subject to the terms and conditions of the Ground Lease. Tenant
shall not take any action, or make any omission which is the responsibility of
Tenant under this Lease, which violates the provisions of the Ground Lease.

 

6.4Suitability. The Leased Premises, Building and Improvements (and each and
every part thereof) shall be deemed to be in satisfactory condition unless,
within one (1) year after the Commencement Date, Tenant shall give Landlord
written notice specifying, in reasonable detail, the respects in which the
Leased Premises, Building or Improvements are not in satisfactory condition.
Landlord further provides warranties as provided in Exhibit “C”, Part II.D and
F.

 

6.5Taxes. Tenant shall pay all taxes, assessments, charges, and fees which
during the term hereof may be imposed, assessed or levied by any governmental or
public authority against or upon Tenant’s use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant and on the
value of leasehold improvements to the extent that the same exceed Building
allowances.

 

VII.

UTILITIES AND SERVICES

 

7.1Obligations of Tenant. During the term of this Lease the Landlord and Tenant
agree that following Landlord’s construction and installation of the base
Mechanical, Electrical and Elevator systems in the Building per the Approved
Building Plans (as defined in Exhibit “C”), Tenant shall manage the periodic
maintenance and pay for all expenses related thereto for the term of the Lease.
Tenant further agrees to manage the janitorial service, security system, snow
removal service, landscaping and grounds keeping services and elevator service
within the Building and pay for the expense thereof through the term of the
Lease. Tenant shall arrange for and shall pay the entire cost and expense of all
telephone stations, equipment and use charges, electric light bulbs (but not
fluorescent bulbs used in fixtures originally installed in the Leased Premises)
and all other materials and services not expressly required to be provided and
paid for by Landlord pursuant to the provisions of this Section 7.1.

 

7.3Additional Limitations. If and where heat generating machines devices are
used in the Leased Premises which affect the temperature otherwise maintained by
the air conditioning system, Landlord reserves the right with Tenant’s
concurrence to install additional or supplementary air conditioning units for
the Leased premises, and the entire cost of installing, operating, maintaining
and repairing the same shall be paid by Tenant to Landlord promptly after demand
by Landlord.

 

11

--------------------------------------------------------------------------------

 

7.4Limitation on Landlord’s Liability. Landlord shall not be liable for and
Tenant shall not be entitled to terminate this Lease or to effectuate any
abatement or reduction of rent by reason of the failure of any of the foregoing
utilities or services to the Leased Premises. In no event shall Landlord be
liable for loss or injury to persons or property, however, arising or occurring
in connection with or attributable to any failure of such utilities or services
even if within the control of Landlord, except in the event of Landlord’s
negligence or willful misconduct.

 

VIII.

MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

 

8.1Maintenance and Repairs by Landlord. Landlord shall maintain in good order,
condition and repair the Parking Garage and the structural components of the
Leased Premises, including without limitation roof, exterior walls and
foundations, as well as all repairs covered under construction warranties
provided if Landlord is required to make structural repairs by reason of
Tenant’s negligent acts or omissions, Tenant shall pay Landlord’s costs for
making such repairs.

 

8.2Maintenance and Repairs by Tenant. Tenant, at Tenant’s sole  cost  and
expense and without prior demand being made, shall maintain the
Leased  Premises, including, without limitation, the HVAC system, in good order,
condition  and  repair,  and will be responsible for the painting, carpeting or
other interior design work of the Leased Premises beyond the initial
construction phase as specified in Section 1.4 and Exhibits “C” and “E” of the
Lease and shall maintain all equipment and fixtures installed by Tenant. If
repainting or recarpeting is required and authorized by Tenant, the cost for
such are the sole obligation of Tenant and shall be paid for by Tenant
immediately following the performance of said work and a presentation of an
invoice for payment.

 

8.3Alterations. Tenant shall not make or cause to be made any alterations,
additions or improvements or install or cause to be installed any fixtures,
signs, floor coverings, interior or exterior lighting, plumbing fixtures, or
shades or awnings, or make any other changes to the Leased Premises
(collectively, “Alterations”) without first obtaining Landlord’s written
approval, which approval shall not be unreasonably withheld. The foregoing
notwithstanding, if the proposed Alterations are, in Landlord’s judgment, likely
to violate the Ground Lease, affect the structure of the Building or the
electrical, plumbing, life safety or HVAC systems, or otherwise adversely impact
the value of the Building, such consent may be withheld at the sole and absolute
discretion of Landlord. Tenant shall present to the Landlord plans and
specifications for any proposed Alterations at the time approval is sought. In
the event Landlord consents to the making of any Alterations to the Leased
Premises by Tenant, the same shall be made by Tenant at Tenant’s sole cost and
expense. All such work with respect to any Alterations shall be done in a good
and workmanlike manner and diligently prosecuted to completion such that, except
as absolutely necessary during the course of such work, the Leased Premises
shall at all times be a complete operating unit. In performing such work, Tenant
shall at all times comply with all provisions of this Lease, including, without
limitation, Section 14.2 of this Lease. Any such Alterations shall be performed
and done strictly in accordance with all laws and ordinances relating thereto
and the Ground Lease. In performing the work or any such Alterations, Tenant
shall have the same performed in such a manner as not to obstruct access to any
portion of the Building. Any Alterations to or of the Leased Premises,
including, but not limited to, wallcovering, paneling, and built-in cabinet
work, but excepting movable furniture and equipment, shall, if elected by

12

--------------------------------------------------------------------------------

 

Landlord, become a part of the realty and shall be surrendered with the Leased
Premises, otherwise Tenant shall be required to restore any Alteration.
Notwithstanding the foregoing to the contrary, Landlord’s written approval shall
not be required for Alterations if (a) such Alteration is purely cosmetic and
nonstructural in nature and does not affect or involve the roof, exterior or
electrical, gas, plumbing, fire, life safety, HVAC or other systems or
facilities of the Building (that is, painting, wall covering and carpet only),
and (b) the cost of such Alterations are less than $100,000.

 

8.4Landlord’s Access to Leased Premises. Landlord shall have the right to place,
maintain, and repair all utility equipment of any kind in, upon, and under the
Leased Premises as may be necessary for the servicing of the Leased Premises and
other portion of the Building. Landlord shall upon providing adequate notice to
Tenant (except in the case of an emergency), also have the right to enter the
Leased Premises at all times to inspect or to exhibit the same to prospective
purchasers, mortgagees, tenants, and lessees, and to make such repairs,
additions, alterations, or improvements as Landlord may deem desirable. Landlord
shall be allowed to take all material upon said Leased Premises that may be
required therefore without the same constituting an actual or constructive
eviction of Tenant in whole or in part and the rents reserved herein shall in no
wise abate while said work is in progress by reason of loss or interruption of
Tenant’s business or otherwise, and Tenant shall have no claim for damages
unless due to Landlord negligence. During the three (3) months prior to
expiration of this Lease or of any renewal term, Landlord may place upon the
Leased Premises “For Lease” or “For Sale” signs which Tenant shall permit to
remain thereon.

 

IX.

ASSIGNMENT

 

9.1Definitions. As used in this Lease:

 

(a)“Pledge” means to pledge, encumber, mortgage, assign (whether as collateral
or absolutely) or otherwise grant a lien or security interest in this Lease or
any portion of the Leased Premises as security for, or to otherwise assure,
performance of any obligation of Tenant or any other person.

 

(b)“Sublease” means to lease or enter into any other form of agreement with any
other person, whether written or oral, which allows that person or any other
person to occupy or possess any part of the Leased Premises for any period of
time or for any purpose.

 

(c)“Transfer” means to sell, assign, transfer, exchange or otherwise dispose of
or alienate any interest of Tenant in this Lease, whether voluntary  or
involuntary or by operation of law including, without limitation: (i) any such
Transfer by death, incompetency, foreclosure sale, deed in  lieu  of
foreclosure,  levy or attachment;  (ii) if Tenant is not a human being, any
direct or indirect Transfer  of fifty percent  (50%)  or more of any one of the
voting, capital or profits interests in Tenant; and (iii) if Tenant is not a
human being, any Transfer of this Lease from Tenant by merger, consolidation,
transfer of assets, or liquidation or any similar transaction under any law
pertaining to corporations, partnerships, limited liability companies or other
forms of organizations.

 

13

--------------------------------------------------------------------------------

 

9.2Transfers, Subleases and Pledges Prohibited. Except with the prior written
consent of Landlord in each instance, Tenant shall not Transfer or Pledge this
Lease, or Sublease or Pledge all or any part of the Leased Premises. Consent of
Landlord to any of the actions described in the previous sentence shall be
deemed granted and delivered only if obtained strictly in accordance with and
pursuant to the procedure set forth in Section 9.3 of this Lease and is
memorialized in a writing signed by Landlord that refers on its face to Section
9.3 of this Lease. Any other purported Transfer, Sublease or Pledge shall be
null and void, and shall constitute a default under this Lease which, at the
option and election of Landlord exercisable in writing at its sole discretion,
shall result in the immediate termination of this Lease; provided, if Landlord
does not terminate this Lease, it may exercise any other remedies available to
it under this Lease or at law or equity. Consent by Landlord to any Transfer,
Sublease or Pledge shall not operate as a waiver of the necessity for consent to
any subsequent Transfer, Sublease or Pledge, and the terms of Landlord’s written
consent shall be binding upon any person holding by, under, or through Tenant.
Landlord’s consent to a Transfer, Sublease or Pledge shall not relieve Tenant
from any of its obligations under this Lease, all of which shall continue in
full force and effect notwithstanding any assumption or agreement of the person
to whom the Transfer, Sublease or Pledge pertains.

 

9.3Consent of Landlord Required:

 

(a)If Tenant proposes to make any Transfer, Sublease or Pledge it shall
immediately notify Landlord in writing of the details of the proposed Transfer,
Sublease or Pledge, and shall also immediately furnish to Landlord sufficient
written information and documentation required by Landlord to allow Landlord to
assess the business to be conducted in the Leased Premises by the person to whom
the Transfer, Sublease or Pledge is proposed to be made, the financial condition
of such person and the nature of the transaction in which the Transfer, Sublease
or Pledge is to occur. If Landlord determines that the information furnished
does not provide sufficient information, Landlord may demand that Tenant provide
such additional information as Landlord may require in order to evaluate the
proposed Transfer, Assignment or Pledge.

 

(b)Landlord shall have the absolute right to reject any proposed Transfer,
Sublease or Pledge under any of the following circumstances:

 

(i)If, as a result of the Transfer, Sublease or Pledge, Landlord or the Leased
Premises would be subject to compliance with any law, ordinance, regulation or
similar governmental requirement to which Landlord or the Leased Premises were
not previously subject, or as to which Landlord or the Leased Premises has a
variance, exemption or similar right not to comply including, without
limitation, that certain act commonly lmown as the “Americans with Disabilities
Act of 1990”, and any related rules or regulations, or similar state or local
laws relating to persons with disabilities.

 

(ii)A Transfer, Sublease or Pledge to any other person which at that time has an
enforceable lease for any other space in the Building or any prospective tenant
with whom Landlord has, in the prior twelve (12) months negotiated with to lease
space in the Building.

 

14

--------------------------------------------------------------------------------

 

(iii)A sublease of less than all of the Leased Premises where the configuration
or location of the subleased premises might reasonably be determined by Landlord
to have any adverse effect on the ability of Landlord to lease remainder of the
Leased Premises if Landlord were to terminate this Lease but agree to be bound
by the Sublease.

 

(iv)The person to whom the Transfer, Sublease or Pledge is to be made will not
agree in writing to be bound by the terms and conditions of this Lease; provided
that the Lease shall not be enforceable against a person to whom the Lease or
Leased Premises is to be Pledged until after the foreclosure or other
realization upon its lien or security interest.

 

(v)The financial condition of the person to whom the Transfer, Sublease or
Pledge is to be made is not satisfactory to Landlord.

 

(c)Except as set forth in Section 9.3(b), Landlord’s consent shall not be
unreasonably withheld, provided that: (i) Tenant promptly provides to Landlord
all information requested by Landlord pursuant to Section 9.3(a) and Landlord
determines that such information is sufficient to allow Landlord to accurately
evaluate the financial condition of the person to whom the Transfer, Sublease or
Pledge is to be made; and (ii) Tenant and the person to whom the Transfer,
Sublease or Pledge is to be made agree in writing to all of the rights of
Landlord set forth in Section 9.4.

 

9.4Landlord’s Right in Event of Assignment or Sublease.

 

(a)Following any Transfer or any Sublease, Landlord may collect rent and other
charges and amounts due under this Lease from the person to whom the Transfer
was made or under the sublease from any person who entered into the Sublease,
and Landlord shall apply all such amounts collected to the rent and other
charges to be paid by Tenant under this Lease. If Landlord consents in writing
to any Pledge of this Lease or any portion of the Leased Premises, and the
person to whom the Pledge was made forecloses or otherwise realizes upon any
interest in this Lease or in any portion of the Leased Premises, Landlord may
collect rent and other charges and amounts due under this Lease from such
person, and Landlord shall apply the amount collected to the rent and other
charges and amounts to be paid by Tenant under this Lease. Such collection,
however, shall not constitute consent or waiver of the necessity of written
consent to such Transfer, Sublease or Pledge, nor shall such collection
constitute the recognition of such person or any other person as the “Tenant”
under this Lease. No Transfer, Sublease or Pledge, including a Permitted
Transfer (defined below), shall constitute or result in a release of Tenant from
the further performance of all of the covenants and obligations pursuant to this
Lease, including the obligation to pay rent and other charges and other amounts
due under this Lease, all of which Tenant shall continue to be liable for.

 

(b)In the event that any rent or additional consideration payable after a
Transfer exceed the rents and additional consideration payable under this Lease,
Landlord and Tenant shall share equally in the amount of any excess payments or
consideration. In the event that the rent and additional consideration payable
under a Sublease exceed the rents and other consideration payable under this
Lease (prorated to the space being subleased pursuant to the Sublease), Landlord
and Tenant shall share equally in the amount of any excess payments or
consideration.

 

(c)In the event that Tenant shall request that Landlord consent to a Transfer,
Sublease or Pledge, Tenant and/or the person to whom the Transfer, Sublease or
Pledge was made shall pay to Landlord reasonable legal fees and costs, not to
exceed $5,000.00, incurred in connection with processing of documents necessary
to effect the Transfer, Sublease or Pledge.

15

--------------------------------------------------------------------------------

 

 

9.5Permitted Transfer or Sublease. Notwithstanding anything in this Lease to the
contrary, Tenant shall have the right, without the prior consent of Landlord, to
assign this Lease or sublet the whole or any part of the Leased Premises (a
“Permitted Transfer”) to a corporation or entity (a “Related Entity”) which: (i)
is Tenant’s parent organization, or (ii) is a wholly-owned subsidiary of Tenant
or Tenant’s parent organization, or (iii) is an organization of which Tenant or
Tenant’s parent owns in excess of fifty percent (50%) of the outstanding capital
stock or has in excess of fifty percent (50%) ownership or control interest, or
(iv) is the result of a consolidation, merger or reorganization with Tenant
and/or Tenant’s parent organization, or (v) is the transferee of substantially
all of Tenant’s assets; provided, in the case of a Permitted Transfer,
immediately after such Transfer, the successor Tenant must have a Tangible Net
Worth (defined below) that is not less than $10,000,000.00. As used in this
Lease, “Tangible Net Worth” means the sum of all of Tenant’s assets, less
liabilities and intangible assets, as determined by the use of generally
accepted accounting principles.

 

In connection with a Permitted Transfer, Tenant shall (i) give Landlord fifteen
(15) days prior written notice of such Permitted Transfer, (ii) deliver to
Landlord copies of (x) an assignment and assumption of this Lease (in the case
of a Transfer of the Lease), which shall be in form and substances satisfactory
to Landlord in its reasonable discretion, and (y) the Sublease, which shall be
subject and subordinate to this Lease, and (iii) deliver such additional
evidence as Landlord may reasonable request to evidence that such Transfer is a
Permitted Transfer.

 

X.

INDEMNITY

 

10.1Indemnification.

 

(a)Tenant’s Indemnity. Subject to the provisions of Section 11.5 below and to
the fullest extent permitted by law, Tenant shall protect, defend, indemnify and
hold harmless Landlord and its affiliates against and from any and all claims,
demands, actions, losses, damages, orders, judgments, and any and all costs and
expenses (including, without limitation, attorneys’ fees and costs of
litigation), resulting from or incurred by Landlord or any affiliate of Landlord
on account of any of the following: (a) the use of the Leased Premises by Tenant
or by its agents, contractors, employees, servants, invitees, licensees or
concessionaires (the “Tenant Related Parties”), (b) the conduct of its business
or profession, or any other activity permitted or suffered by Tenant or the
Tenant Related Parties within the Leased Premises; or (c) any breach by Tenant
of this Lease. Tenant shall defend all suits brought upon such claims and pay
all costs and expenses incidental thereto. Notwithstanding the foregoing,
Landlord shall have the right, at its option, to participate in the defense of
any such suit without relieving Tenant of any obligation hereunder.

 

(b)Landlord’s Indemnity.

 

10.2.Notice. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Leased Premises or in the Building of which the Leased Premises
are a part or of defects therein or in any fixtures or equipment.

 

16

--------------------------------------------------------------------------------

 

10.3Environmental Indemnification. In addition to and without limiting the scope
of any other indemnities provided under this Lease, Tenant shall indemnify,
defend (with counsel reasonably acceptable to Landlord) and hold harmless
Landlord from and against any and all demands, losses, costs, expenses, damages,
bodily injury, wrongful death, property damage, claims, cross-claims, charges,
actions, lawsuits, liabilities, obligations, penalties, investigation costs,
removal costs, response costs, remediation costs, natural resources damages,
governmental administrative actions, and reasonable attorneys’ and consultants’
fees and expenses arising out of, directly or indirectly, in whole or in part,
or relating to (i) the release of Hazardous Materials (as defined in Section
10.4 below) by Tenant or the Tenant Related Parties, (ii) the violation of any
Hazardous Materials laws by Tenant or the Tenant Related Parties, or (iii) the
use, storage, generation or disposal of Hazardous Materials in, on, about, or
from the Property by Tenant or the Tenant Related Parties (the items listed in
clauses (i) through and including (iii) being referred to herein individually as
a “Tenant Release” and collectively as the “Tenant Releases”).

 

10.4Definition of Hazardous Materials. The term “Hazardous Materials” shall mean
any substance:

 

(a)which is flammable, explosive, radioactive, toxic, corrosive, infectious,
carcinogenic, mutagenic, or otherwise hazardous and which is or becomes
regulated by any governmental authority, agency, department, commission, board
or instrumentality of the United States, the state in which the Property is
located or any political subdivision thereof;

 

(b)which contains asbestos, organic compounds known as polychlorinated
biphenyls; chemicals known to cause cancer or reproductive toxicity or
petroleum, including crude oil or any fraction thereof; or which is or becomes
defined as a pollutant, contaminant, hazardous waste, hazardous substance,
hazardous material or toxic substance under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901-6992k; the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9657; the
Hazardous Materials Transportation Authorization Act of 1994, 49 U.S.C. §§
5101-5127; the Clean Water Act, 33 U.S.C. §§ 1251-1387; the Clean Air Act, 42
U.S.C. §§ 7401-7671q; the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f to 300j-26; the Emergency
Planning and Community Right-To-Know Act of 1986, 42 U.S.C. §§ 11001-11050; and
title 19, chapter 6 of the Utah Code, as any of the same have been or from time
to time may be amended; and any similar federal, state and local laws, statutes,
ordinances, codes, rules, regulations, orders or decrees relating to
environmental conditions, industrial hygiene or Hazardous Materials on the
Property, including all interpretations, policies, guidelines and/or directives
of the various governmental authorities responsible for administering any of the
foregoing, now in effect or hereafter adopted, published and/or promulgated
(“Environmental Laws”);

 

(c)the presence of which on the Property requires investigation or remediation
under any federal, state, or local statute, regulation, ordinance, order,
action, policy, or common law; or

 

(d)the presence of which on the Property causes or threatens to cause a nuisance
on the Property or to adjacent properties or poses or threatens to pose a hazard
to the health and safety of persons on or about the Property.

 

17

--------------------------------------------------------------------------------

 

10.5Use of Hazardous Materials. Tenant shall not, and shall not permit any
Tenant Related Parties to use, store, generate, release, or dispose of Hazardous
Materials in, on, about, or from the Property except those typically used in an
office building and otherwise in full compliance with Environmental Laws.
Landlord shall not use, store, generate, release, or dispose of Hazardous
Materials in, on, about, or from the Property except those typically used in an
office building and otherwise in full compliance with Environmental Laws.

 

10.6Release of Hazardous Materials. If Tenant discovers that any spill, leak, or
release of any quantity of any Hazardous Materials has ‘occurred on, in or under
the Property, Tenant shall promptly notify Landlord. In the event such release
is a Tenant Release, Tenant shall (or shall cause others to) promptly and fully
investigate, cleanup, remediate and remove all such Hazardous Materials as may
remain and so much of any portion of the environment as shall have become
contaminated, all in accordance with applicable government requirements, and
shall replace any removed portion of the environment (such as soil) with
uncontaminated material of the same character as existed prior to contamination.
In the event such release is caused by Landlord or its contractor’s, agents or
employees, Landlord shall (or shall cause others to) promptly and fully
investigate, cleanup, remediate and remove all such Hazardous Materials as may
remain and so much of any portion of the environment as shall have become
contaminated, all in accordance with applicable government requirements, and
shall replace any removed portion of the environment (such as soil) with
uncontaminated material of the same character as existed prior to contamination.
Within twenty (20) days after any such spill, leak, or release, the party
responsible for the remediation of such release shall give the other party a
detailed written description of the event and of such responsible party’s
investigation and remediation efforts to date. Within twenty (20) days after
receipt, such responsible party shall provide the other party with a copy of any
report or analytical results relating to any such spill, leak, or release. In
the event of a release of Hazardous Material in, on, or under the Property by
the Tenant Related Parties, Tenant shall not be entitled to an abatement of Rent
during any period of abatement.

 

10.7Release of Landlord. Landlord shall not be responsible or liable at any time
for any loss or damage to Tenant’s personal property or to Tenant’s business,
including any loss or damage to either the person or property of Tenant or
Tenant Related Parties that may be occasioned by or through the acts or
omissions of persons occupying adjacent, connecting, or adjoining space. Tenant
shall store its property in and shall use and enjoy the Leased Premises and all
other portions of the Building and Improvements at its own risk, and hereby
releases Landlord, to the fullest extent permitted by law, from all claims of
every kind resulting in loss of life, personal or bodily injury, or property
damage.

 

18

--------------------------------------------------------------------------------

 

XI.

INSURANCE

 

11.1Insurance on Tenant’s Personal Property and Fixtures. At all times during
Term, Tenant shall keep in force at its sole cost and expense with insurance
companies acceptable to Landlord, hazard insurance on an “all-risk type” or
equivalent policy form, and shall include fire, theft, extended coverages,
vandalism, and malicious mischief. Coverage shall be equal to 100% of the
Replacement Cost value of Tenant’s contents, fixtures, furnishings, equipment,
and all improvements or additions made by Tenant to the Leased Premises. Such
policy shall name Landlord as Additional Insured and shall provide that coverage
for the Additional Insured is primary and not contributory with other insurance.
The policy shall provide that such policy not be cancelled or materially changed
without first giving Landlord thirty (30) days written notice.

 

11.2Property Coverage. At all times during the Term, Landlord shall obtain and
maintain in force an “all-risk type” or equivalent policy form, and shall
include fire, theft, extended coverages, vandalism, and malicious mischief on
the Building during the Term and any extension thereof. Landlord may obtain, at
Landlord’s discretion, coverage for flood and earthquake if commercially
available at reasonable rates. Such insurance shall also include coverage
against loss of rental income.

 

11.3Intentionally Deleted.

 

11.4Liability Insurance. During the Term and at its sole cost and expense,
Tenant shall keep in full force and effect with insurance companies acceptable
to Landlord a policy of Commercial General Liability Insurance with limits of
not less than $2,000,000 each Occurrence and $5,000,000 General Aggregate. The
policy shall apply to the Leased Premises and all operations of Tenant’s
business. Such policy shall name Landlord as Additional Insured and shall
provide that coverage for the Additional Insured is primary and not contributory
with other insurance. The policy shall provide that such policy not be cancelled
or materially changed without first giving Landlord thirty (30) days written
notice. Tenant shall at all times during the Term provide Landlord with evidence
of current insurance coverage. All public liability, property damage, and other
liability policies shall be written as primary policies, not contributing with
coverage which Landlord may carry. All such policies shall contain a provision
that Landlord, although named as an insured, shall nevertheless be entitled to
recover under said policies for any loss occasioned to it, its servants, agents,
and employees by reason of the negligence of Tenant. All such insurance shall
specifically insure the performance by Tenant of the indemnity agreement as to
liability for injury to or death of persons or injury or damage to property
contained in Article X.

 

11.5Waiver of Subrogation. Landlord and Tenant hereby waive all rights to
recover against each other, against any other tenant or occupant of the
Building, and against each other’s officers, directors, shareholders, partners,
joint venturers, employees, agents, customers, invitees or business visitors or
of any other tenant or occupant of the Building, for any loss or damage arising
from any cause covered by any insurance carried by the waiving party, to the
extent that such loss or damage is actually covered.

 

11.6Lender. Any mortgage lender interest in any part of the Building or
Improvements may, at Landlord’s option, be afforded coverage under any policy
required to be secured by Tenant hereunder, by use of a mortgagee’s endorsement
to the policy concerned.

 

19

--------------------------------------------------------------------------------

 

XII.

DESTRUCTION

 

If the Leased Premises shall be partially damaged by any casualty insured
against under any insurance policy maintained by Landlord, Landlord shall, upon
receipt of the insurance proceeds, repair the Leased Premises and until repair
is complete the Basic Annual Rent and Additional Rent shall be abated
proportionately as to that portion of the Leased Premises rendered untenantable.
Notwithstanding the foregoing, if: (a) the Leased Premises by reason of such
occurrence are rendered wholly untenantable, or (b) the Leased Premises should
be damaged as a result of a risk which is not covered by insurance, or (c) the
Leased Premises should be damaged in whole or in part during the last six (6)
months of the term or of any renewal hereof, or (d) the Leased Premises or the
Building (whether the Leased Premises are damaged or not) should be damaged to
the extent of fifty percent (50%) or more of the then-monetary value thereof,
then and in any such events, Landlord may either elect to repair the damage or
may cancel this Lease by notice of cancellation within Ninety (90) days after
such event and thereupon this Lease shall expire, and Tenant shall vacate and
surrender the Leased Premises to Landlord. Tenant’s liability for rent upon the
termination of this Lease shall cease as of the day following Landlord’s giving
notice of cancellation. In the event Landlord elects to repair any damage, any
abatement of rent shall end five (5) days after notice by Landlord to Tenant
that the Leased Premises have been repaired. If the damage is caused by the
negligence of Tenant or its employees, agents, invitees, or concessionaires,
there shall be no abatement of rent. Unless this Lease is terminated by
Landlord, Tenant shall repair and refixture the interior of the Leased Premises
to the extent of the Tenant Finish in a manner and in at least a condition equal
to that existing prior to the destruction or casualty.

 

XIII.

CONDEMNATION

 

13.1Total Condemnation. If the whole of the Leased Premises shall be acquired or
taken by condemnation proceeding, then this Lease shall cease and terminate as
of the date of title vesting in such proceeding.

 

13.2Partial Condemnation. If any part of the Leased Premises shall be taken as
aforesaid, and such partial taking shall render that portion not so taken
unsuitable for the business of Tenant, then this Lease shall cease and terminate
as aforesaid. If such partial taking is not extensive enough to render the
Leased Premises unsuitable for the business of Tenant, then this Lease shall
continue in effect except that the Basic Annual Rent and Additional Rent shall
be reduced in the same proportion that the portion of the Leased Premises
(including basement, if any) taken bears to the total area initially demised and
Landlord shall, upon receipt of the award in condemnation, make all necessary
repairs or alterations to the Building in which the Leased Premises are located,
provided that Landlord shall not be required to expend for such work an amount
in excess of the amount received by Landlord as damages for the part of the
Leased Premises so taken. “Amount received by Landlord” shall mean that part of
the award in condemnation which is free and clear to Landlord of any collection
by mortgage lenders for the value of Landlord’s diminished leasehold interest in
the Property and diminished ownership interest in the Building and Improvements.

 

13.3Landlord’s Option to Terminate. If more than twenty percent (20%) of the
Building shall be taken as aforesaid, Landlord may, by written notice to Tenant,
terminate this Lease. If this Lease is terminated as provided in this Section,
rent shall be paid up to the day that possession is so taken by public authority
and Landlord shall make an equitable refund of any rent paid by Tenant in
advance.

20

--------------------------------------------------------------------------------

 

 

13.4Award. Tenant shall not be entitled to and expressly waives all claim to any
condemnation award for any taking, whether whole or partial and whether for
diminution in value of the leasehold or to the fee, although Tenant shall have
the right, to the extent that the same shall not reduce Landlord’s award, to
claim from the condemnor, but not from the Landlord, such compensation as may be
recoverable by Tenant in its own right for damages to Tenant Finish, Tenant’s
business and fixtures or equipment.

 

13.5Definition. As used in this Part XIII the term “condemnation proceeding”
means any action or proceeding in which any interest in the Leased Premises is
taken for any public or quasi-public purpose by any lawful authority through
exercise of eminent domain or right of condemnation or by purchase or otherwise
in lieu thereof.

 

XIV.

LANDLORD’S RIGHTS TO CURE

 

14.1General Right. In the event of Landlord’s breach, default, or noncompliance
hereunder, Tenant shall, before exercising any right or remedy available to it,
give Landlord written notice of the claimed breach, default, or noncompliance.
If prior to its giving  such notice Tenant has been notified in writing (by way
of notice of assignment of rents and leases, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Part XV hereof,
concurrently with giving the aforesaid notice to Landlord, Tenant shall, by
certified mail, return receipt requested, transmit a copy thereof to such
lender. For the thirty (30) days following the giving of the notice(s) required
by the foregoing portion of this Section (or such longer period of time as may
be reasonably required to cure a matter which, due to its nature, cannot
reasonably be rectified within thirty (30) days), Landlord shall have the right
to cure the breach, default, or noncompliance involved. If Landlord has failed
to cure a default within said period, any such lender shall have an additional
thirty (30)  days within which to cure the same or, if such default cannot be
cured within that period, such additional time as may be necessary if within
such thirty (30) day period said lender has commenced and is diligently pursuing
the actions or remedies necessary to cure the breach default, or noncompliance
involved (including, but not limited to, commencement and prosecution of
proceedings to foreclose or otherwise exercise its rights under its mortgage or
other security instrument, if necessary to effect such cure), in which event
this Lease shall not be terminated by Tenant so long as such actions or remedies
are being diligently pursued by said lender.

 

14.2Mechanic’s Lien. Should any mechanic’s or other lien be filed against the
Leased Premises or any part thereof by reason of Tenant’s acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after notice
by Landlord. If Tenant fails to comply with its obligations in the immediately
preceding sentence within such ten (10) day period, Landlord may perform such
obligations at Tenant’s expense, in which case all of Landlord’s costs and
expenses in discharging shall be immediately due and payable by Tenant and shall
bear interest at the rate set forth in Section 16.3 hereof. Tenant shall cause
any person or entity directly or indirectly supplying work or materials to
Tenant to acknowledge and agree, and Landlord hereby notifies any such
contractor, that: (a) no agency relationship, whether express or implied, exists
between Landlord and any contractor retained by Tenant; (b) all construction
contracted for by Tenant is being done for the exclusive benefit of Tenant; and
(c) Landlord neither has required nor obligated Tenant to make the improvements
done by the contractor.

21

--------------------------------------------------------------------------------

 

 

XV.

FINANCING; SUBORDINATION

 

15.1Subordination. Tenant acknowledges that it might be necessary for Landlord
or its successors or assigns to secure mortgage loan financing or refinancing
affecting the Leased Premises. Tenant also acknowledges that the lender
interested in any given loan may desire that Tenant’s interest under this Lease
be either superior or subordinate to the mortgage then held or to be taken by
said Lender. Accordingly, Tenant agrees that at the request of Landlord at any
time and from time to time Tenant shall execute and deliver to Landlord an
instrument, in form reasonably acceptable to Landlord and Tenant, whereby Tenant
subordinates its interest under this Lease and in the Leased Premises to such of
the following encumbrances as may be specified by Landlord: Any mortgage or
trust deed and customary related instruments are herein collectively referred to
merely as a “Mortgage” and securing a loan obtained by Landlord or its
successors or assigns for the purpose of enabling acquisition of the Building
and/or construction of additional improvements to provide permanent financing
for the Building, or for the purpose of refinancing any such construction,
acquisition, standing or permanent loan. Provided, however, that any such
instrument or subordination executed by Tenant shall provide that so long as
Tenant continues to perform all of its obligations under this Lease its tenancy
shall remain in full force and effect notwithstanding Landlord’s default in
connection with the Mortgage concerned or any resulting foreclosure or sale or
transfer in lieu of such proceedings. Tenant shall not subordinate its interests
hereunder or in the Leased Premises to any lien or encumbrance other than the
Mortgages described in and specified pursuant to this Section 15.1 without the
prior written consent of Landlord and of the lender interested under each
mortgage then affecting the Leased Premises. Any such unauthorized subordination
by Tenant shall be void and of no force or effect whatsoever.

 

15.2Attornment. Any sale, assignment, or transfer of Landlord’s interest under
this Lease or in the Leased Premises including any such disposition resulting
from Landlord’s default under a mortgage, shall be subject to this Lease and
also Tenant shall attorn to Landlord’s successor and assigns and shall recognize
such successor or assigns as Landlord under this Lease, regardless of any rule
of law to the contrary or absence of privities of contract.

 

15.3Financial Information. As a condition to Landlord’s acceptance of this
Lease, Tenant shall provide financial information sufficient to verify to
Landlord the financial condition of Tenant. Tenant hereby represents and
warrants that none of such information contains or will contain any untrue
statement of material fact, nor will such information omit any material fact
necessary to make the statements contained therein not misleading or unreliable.
Any financial information provided by Tenant shall be held in confidence and
distributed only to Landlord’s investors or lenders for the Leased Premises.

 

22

--------------------------------------------------------------------------------

 

XVI.

EVENTS OF DEFAULT; REMEDIES OF LANDLORD

 

16.1Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 16.2:

 

(a)Tenant fails to pay any installment of Basic Annual Rent or Additional Rent
or any other sum due hereunder within five (5) business days after such Rent is
due; provided, however, that the first (1st) such failure in any twelve (12)
month period shall not constitute a Default hereunder if Tenant makes such
payment within five (5) business days after written notice from Landlord of such
failure, but Tenant shall not be entitled to more than one (1) such written
notice during any twelve (12) month period.

 

(b)Tenant fails to perform any other term, condition, or covenant to be
performed by it pursuant to this Lease within ten (10) business days after
written notice that such performance is due shall have been given to Tenant by
Landlord or; provided, if cure of any nonmonetary default would reasonably
require more than ten (10) days to complete, if Tenant fails to commence
performance within the ten (10) business day period or, after timely commencing,
fails to diligently pursue such cure to completion but in no event to exceed
sixty (60) days.

 

(c)Tenant or any guarantor of this Lease shall become bankrupt or insolvent or
file any debtor proceedings or have taken against such party in any court
pursuant to state or federal statute, a petition in bankruptcy or insolvency,
reorganization, or appointment of a receiver or trustee; or Tenant petitions for
or enters into a voluntary arrangement under applicable bankruptcy law; or
suffers this Lease to be taken under a writ of execution.

 

16.2Remedies. In the event of any default by Tenant hereunder, Landlord may at
any time, without waiving or limiting any other right or remedy available to it,
terminate Tenant’s rights under this Lease by written notice, reenter and take
possession of the Leased Premises by any lawful means (with or without
terminating this Lease), or pursue any other remedy allowed by law. Tenant
agrees to pay to Landlord the cost of recovering possession of the Leased
Premises, all costs of reletting, and all other costs and damages arising out of
Tenant’s default, including attorneys’ fees. Notwithstanding any reentry, the
liability of Tenant for the rent reserved herein shall not be extinguished for
the balance of the Term, and Tenant agrees to compensate Landlord upon demand
for any deficiency arising from reletting the Leased Premises at a lesser rent
than applies under this Lease.

 

16.3Past Due Sums. If Tenant fails to pay, when the same is due and payable, any
Basic Annual Rent, Additional Rent, or other sum required to be paid by it
hereunder, such unpaid amounts shall bear interest from the due date thereof to
the date of payment at a rate equal to ten percent (10%) per annum (the “Default
Interest Rate”). In addition thereto, Tenant shall pay a sum of one percent (1%)
of such unpaid amounts of Basic Annual Rent, Additional Rent, or other sum to be
paid by it hereunder as a service fee. Notwithstanding the foregoing, however,
Landlord’s right concerning such interest and service fee shall be limited by
the maximum amount which may properly be charged by Landlord for such purposes
under applicable law.

 

23

--------------------------------------------------------------------------------

 

XVII.

PROVISIONS APPLICABLE AT TERMINATION OF LEASE

 

17.1Surrender of Premises. At the expiration of this Lease, except for changes
made by Tenant that were approved by Landlord, Tenant shall surrender the Leased
Premises in the same condition, less reasonable wear and tear, as they were in
upon delivery of possession thereto under this Lease and shall deliver all keys
to Landlord. Before surrendering the Leased Premises, Tenant shall remove all of
its personal property including, but not limited to, those items showing on
Exhibit “G” and trade fixtures and such property or the removal thereof shall in
no way damage the Leased Premises, and Tenant shall be responsible for all
costs, expenses and damages incurred in the removal thereof. If Tenant fails to
remove its personal property and fixtures upon the expiration of this Lease, the
same shall be deemed abandoned and shall become the property of Landlord.

 

17.2Holding Over. Any holding over after the expiration of the term hereof or of
any renewal term shall be construed to be a tenancy from month to month at such
rates as Landlord may designate and on the terms herein specified so far as
possible. Landlord may not in any event raise the rent above 120% of the last
month’s rent.

 

XVIII.

ATTORNEYS’ FEES

 

In the event that at any time during the term of this Lease either Landlord or
the Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such action including reasonable attorneys’ fees,
incurred therein by the successful party.

 

XIX.

ESTOPPEL CERTIFICATE

 

19.1Landlord’s Right to Estoppel Certificate. Tenant shall, within fifteen (15)
days after Landlord’s request, execute and deliver to Landlord a written
declaration, in form and substance similar to Exhibit “D”, in recordable form:
(1) ratifying this Lease; (2) expressing the Commencement Date and termination
date hereof; (3) certifying that this Lease is in full force and effect and has
not been assigned, modified, supplemented or amended (except by such writing as
shall be stated); (4) that, to the knowledge of Tenant, if true, all
conditions  under this Lease to be performed  by Landlord have been satisfied;
(5) that, to the knowledge of Tenant, there are no defenses or offsets against
the enforcement of this Lease by the Landlord, or stating those claimed by
Tenant; (6) the amount of advance rental, if any, (or none if such is the case)
paid by Tenant; (7) the date to which rental has been paid; (8) the amount of
security deposited with Landlord; and (9) such other information as Landlord may
reasonably request. Landlord’s mortgage lenders and/or purchasers shall be
entitled to rely upon such declaration.

 

19.2Effect of Failure to Provide Estoppel Certificate. Tenant’s failure to
furnish any Estoppel Certificate within fifteen (15) days after request
therefore shall be deemed a default hereunder and moreover, it shall be
conclusively presumed that: (a) this Lease is in full force and effect without
modification in accordance with the terms set forth in the request; (b) that
there are no unusual breaches or defaults on the part of the Landlord; and (c)
no more than one (1) month’s rent has been paid in advance.

 

24

--------------------------------------------------------------------------------

 

XX.

PARKING

 

Parking in the Parking Garage shall generally be provided on a non-reserved,
first-come­ first-served basis. Tenant and its Occupants (as defined below)
shall have the right to use up to six hundred (600) parking spaces within the
Parking Garage on a non-exclusive, first come, first serve basis. Landlord shall
have the right to designate a reasonable number of parking stalls for visitors
of the Building and Tenant agrees to not permit its employees to use such
parking. Landlord shall further have the right to designate the number of
parking stalls required by law as “Handicapped Parking” or other similar
designation. (For clarity, the 600 parking stalls that Tenant has the right to
use will include a reasonable number of the parking stalls reserved for visitors
and “Handicapped Parking” or other similar designation.) Automobiles of Tenant
and all employees, agents, servants, patients, customers, and other invitees
associated with Tenant (“Occupants”) shall be parked only within the Parking
Garage. Landlord or its agents shall, without any liability to Tenant or its
Occupants, have the right to cause to be removed any automobile that may be
wrongfully parked in a prohibited or reserved parking area, and Tenant agrees to
indemnify, defend, and hold Landlord harmless from and against any and all
claims, losses, demands, damages and liabilities asserted or arising with
respect to or in connection with any such removal of an automobile. Tenant shall
from time to time, upon request of Landlord, supply Landlord with a list of
license plate numbers of all automobiles owned by Tenant or its day-to-day
Occupants.

 

XXI.

SIGNS, AWNINGS, AND CANOPIES

 

Tenant shall not place or suffer to be placed or maintained on any exterior
door, wall, or window of the Leased Premises, or elsewhere in the Building, any
sign, awning, marquee, decoration, lettering, attachment, or canopy, or
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering, or advertising matter on the glass of any window or
door of the Leased Premises without obtaining the proper authorization from Salt
Lake County prior to installing. Tenant will otherwise be free to install
signage of its choice.

 

XXII.

MISCELLANEOUS PROVISIONS

 

22.1No Partnership. Landlord does not by this Lease, in any way or for any
purpose, become a partner or joint venture of Tenant in the conduct of its
business or otherwise.

 

22.2Force Majeure. Landlord shall be excused for the period of any delay in the
performance of any obligations hereunder when prevented from so doing by cause
or causes beyond Landlord’s control, including labor disputes, civil commotion,
war, governmental regulations or controls, fire or other casualty, inability to
obtain any material or service, or acts of God.

 

22.3No Waiver. Failure of Landlord or Tenant to insist upon the strict
performance of any provision or to exercise any option hereunder shall not be
deemed a waiver of such breach by Landlord or Tenant. No provision of this Lease
shall be deemed to have been waived unless such waiver is in writing signed by
Landlord or Tenant, as the case may be.

 

25

--------------------------------------------------------------------------------

 

22.4Notice. Any notice, demand, request, or other instrument which may be or is
required to be given under this Lease shall be (i) given by facsimile, (ii)
delivered in person or (iii) sent by United States certified or registered mail,
postage prepaid and shall be addressed (a) if to Landlord, at the place
specified for payment of rent, and (b) if to Tenant, either at the Leased
Premises or at any other current address for Tenant which is known to Landlord.
Either party may designate such other address as shall be given by written
notice or by facsimile transmission.

 

Landlord:

 

BOYER RESEARCH PARK ASSOCIATES X, L.C.

 

 

C/O THE BOYER COMPANY, L.C.

 

 

101 SOUTH 200 EAST, SUITE 200

 

 

SALT LAKE CITY, UTAH 84101

 

 

(801) 521-4781/FAX (801) 521-4793

 

 

ATTENTION: B. GREG GARDNER

 

 

 

Tenant:

 

MYRIAD GENETICS, INC.

 

 

320 WAKARA WAY

 

 

SALT LAKE CITY, UTAH 84108

 

 

(801) 582-3400/FAX (801) 584-3640

 

 

ATTENTION: CFO

 

 

 

 

 

with copy to:

 

 

MYRIAD GENETICS, INC.

 

 

320 WAKARA WAY

 

 

SALT LAKE CITY, UTAH 84108

 

 

(801) 582-3400/FAX (801) 584-3640

 

 

ATTENTION: General Counsel

 

22.5Captions; Attachments; Defined Terms.

 

(a)The captions to the section of this Lease are for convenience of reference
only and shall not be deemed relevant in resolving questions of construction or
interpretation under this Lease.

 

(b)Exhibits referred to in this Lease, and any addendums and schedules attached
to this Lease shall be deemed to be incorporated in this Lease as though part
thereof.

 

22.6Recording. Tenant may record this Lease or a memorandum thereof with the
written consent of Landlord, which consent shall not be unreasonably withheld.
Landlord, at its option and at any time, may file this Lease for record with the
Recorder of the County in which the Building is located.

 

22.7Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is  held invalid shall not be
affected thereby and each provision of this Lease shall be valid and enforced to
the fullest extent permitted by law.

 

26

--------------------------------------------------------------------------------

 

22.8Broker’s Commissions. Tenant and Landlord represent and warrant to each
other that there are no claims for brokerage commissions or finder’s fees in
connection with this Lease and agree to indemnify each other against and hold
them harmless from all liabilities arising from such claim, including any
attorneys’ fees connected therewith.

 

22.9Tenant Defined: Use of Pronouns. The word “Tenant” shall be deemed and taken
to mean each and every person or party executing this document as a Tenant
herein. If there is more than one person or organization set forth on the
signature line as the Tenant, their liability hereunder shall be joint and
several. If there is more than one Tenant, any notice required or permitted by
the terms of this Lease may be given by or to any one thereof, and shall have
the same force and effect as if given by or to all thereof. The use of the
neuter singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporation. The necessary
grammatical changes required to make the provisions of this Lease apply in the
plural sense where there is more than one Landlord or Tenant and to
corporations, associations, partnerships, or individuals, males or females,
shall in all instances be assumed as though in each case fully expressed.

 

22.10Provisions Binding, Etc. Except as otherwise provided, all provisions
herein shall be binding upon and shall inure to the benefit of the parties,
their legal representatives, heirs, successors, and assigns. Each provision to
be performed by Tenant shall be construed to be both a covenant and a condition.
In the event of a sale or assignment (except for purposes of security or
collateral) by Landlord of all of (i) the Building, (ii) the Leased Premises, or
(iii) this Lease, to an unrelated third party (the “Buyer”) reasonably
acceptable to Tenant, Landlord shall, from and after the date of such sale or
assignment, be entirely relieved of all of its obligations under this Lease,
provided that (i) such Buyer fully assumes all of the obligations of Landlord
under this Lease, and (ii) Tenant’s rights and benefits under this Lease
continue in full force and effect following the date of such sale or assignment.

 

22.11Entire Agreement, Etc. This Lease and the Exhibits, Riders, and/or Addenda,
if any, attached hereto, constitute the entire agreement between the parties.
All Exhibits, riders, or addenda mentioned in this Lease are incorporated herein
by reference. Any prior conversations or writings are merged herein and
extinguished. No subsequent amendment to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed. Submission of this
Lease for examination does not constitute an option for the Leased Premises and
becomes effective as a lease only upon execution and delivery thereof by
Landlord to Tenant. If any provision contained in the rider or addenda is
inconsistent with a provision in the body of this Lease, the provision contained
in said rider or addenda shall control. The captions and Section numbers
appearing herein are inserted only as a matter of convenience and are not
intended to define, limit, construe, or describe the scope or intent of any
section or paragraph.

 

27

--------------------------------------------------------------------------------

 

22.12Governing Law. The interpretation of this Lease shall be governed by the
laws of the State of Utah. The parties hereto expressly and irrevocably agree
that either party may bring any action or claim to enforce the provisions of
this Lease in the State of Utah, County of Salt Lake, and each party irrevocably
consents to personal jurisdiction in the State of Utah for the purposes of any
such action or claim. Each party further irrevocably consents to service of
process in accordance with the provisions of the laws of the State of Utah.
Nothing herein shall be deemed to preclude or prevent the parties hereto from
bringing any action or claim to enforce the provisions of this Lease in any
other appropriate place or forum.

 

22.13Landlord shall provide to Tenant written assurances from Ground Lessor that
Tenant, in the event Landlord’s rights under the Ground Lease are terminated,
shall have the right to attorn to the Ground Lessor, and the Ground Lessor will
accept such attornment and not disturb the occupancy or rights of the Tenant
pursuant to this Lease as long as Tenant is not in default under this Lease, and
upon termination of the Ground Lease, Tenant shall have the same rights and
obligations as though this Lease had been entered into directly with the Tenant.
The Ground Lessor and Tenant shall execute any nondisturbance and attornment
agreement that may be reasonably requested by Tenant to memorialize and
effectuate the provisions of this Section. This written nondisturbance and
attornment agreement may be included in the text of the Ground Lease if Tenant
is a named beneficiary of the provision.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease on the day
first set forth above.

 

 

LANDLORD:

BOYER RESEARCH PARK

 

 

ASSOCIATES X, L.C., a Utah limited

 

 

liability company, by its Manager

 

 

 

 

 

 

THE BOYER COMPANY, L.C.,

 

 

 

a Utah limited liability company

 

 

 

 

 

 

 

 

By:

/s/ H. R. Boyer

 

 

 

Name:

H. R. Boyer, Manager

 

 

 

TENANT:

MYRIAD GENETICS, INC., a Delaware

 

 

corporation

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Capone

 

 

Name:

Mark C. Capone, President and CEO

 

29

--------------------------------------------------------------------------------

 

EXHIBIT “ A”

 

LEGAL DESCRIPTION OF PROPERTY

 

 

 

30

--------------------------------------------------------------------------------

 

EXHIBIT “ B ”

 

PLANS AND SPECIFICATIONS OF BUILDING

 

 

EXHIBIT “B’’ TO BE PROVIDED FOLLOWING COMPLETION OF

ARCHITECTURAL PLANS AND SPECIFICATIONS.

 

31

--------------------------------------------------------------------------------

 

EXHIBIT “C”

 

WORK LETTER

 

CONSTRUCTION AND/OR FINISHING OF

IMPROVEMENTS TO LEASED PREMISES

 

In accordance with the provisions of the body of the Lease to which this Exhibit
“C” is attached, the improvements to the Leased Premises shall be constructed
and/or finished (as the case may be) in the manner described, and upon all of
the terms and conditions contained in the following portion of this Exhibit “C”.

 

I.CONSTRUCTION OF THE BUILDING:

 

A.Landlord agrees to erect at its sole cost and expense, the Building on the
Property described in Exhibit “A” in accordance with plans and specifications to
be prepared by Landlord and approved by Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed so long as the Approved Building
Plans (i) provide for a completely finished building, of a type and quality that
is consistent with newly constructed first-class office buildings in the Salt
Lake City, Utah area, (ii) provide for the Building to have five floors and
contain approximately 125,155 gross rentable square feet, (iii) include site
plans showing all driveways, sidewalks, and parking areas that provide
approximately 600 parking stalls, landscaping and other site improvements, and
(iv) are consistent with the Conceptual Plans attached to the Lease as Exhibit
“B”. Tenant shall within seven (7) days after preliminary plans for the Building
(the “Preliminary Plans”) are submitted to Tenant, either approve the
Preliminary Plans in writing or submit to Landlord a written itemization of all
objections which Tenant may have to such plans. If Tenant approves the
Preliminary Plans, such plans shall be deemed final. If Tenant submits to
Landlord a written itemization of objections to the Preliminary Plans, Landlord
and Tenant shall negotiate in good faith to resolve Tenant’s objections to their
mutual satisfaction. If Landlord and Tenant are able to resolve all of Tenant’s
objections to their mutual satisfaction, then Landlord and Tenant shall each
approve the Preliminary Plans as modified to incorporate the resolution of
Tenant’s objections. The final and approved Preliminary Plans are referred to
herein as the “Approved Building Plans”. The work to be performed by Landlord
pursuant to the Approved Building Plans is sometimes referred to herein as
“Landlord’s Work”. Notwithstanding anything to the contrary herein, the Approved
Plans shall be prepared and approved within a time period necessary for Landlord
to complete Landlord’s Work prior to the Target Date defined in the Lease.

 

B.Landlord may require changes in the Approved Building Plans only if Landlord
and Tenant sign a change order. The cost of any change orders that are necessary
to comply with applicable building codes and other laws shall be borne by
Landlord, unless such change orders are necessitated only because of (1) other
change orders requested by Tenant; (2) the Tenant Finish Plans; (3) changes to
the Tenant Finish Plans; or (4) Tenant’s early occupancy to the Building prior
to substantial completion of Landlord’s Work. Any change order shall be
effective only when set forth on a written change order executed by Landlord,
Tenant, and the General Contractor (as defined below). By approving a change
order, Tenant and Landlord shall agree to a delay in the Target Date, as
specified in such change order, if any.

32

--------------------------------------------------------------------------------

 

 

C.Tenant shall furnish Landlord with a written list of Tenant’s authorized
construction representatives for purposes of this Exhibit “C”. Only such
construction representatives are authorized to sign any change order, receipt,
or other document on behalf of Tenant, and without the signature of any one of
such authorized construction representatives, no such document shall be binding
upon Tenant. Tenant may, from time to time, change or add to the list of
authorized construction representatives by giving Landlord written notice of the
addition or change. Landlord’s authorized representative for purposes of this
Exhibit “C” shall be B. Greg Gardner, and until changed by written notice from
Landlord to Tenant, only B. Greg Gardner shall be authorized to sign change
orders, receipts, or other documents on behalf of Landlord.

 

D.Landlord’s Work shall be performed by a general contractor selected by
Landlord (“General Contractor”).

 

E.Landlord will cause General Contractor to provide, at General Contractor’s
expense, an Owner’s Protective Liability (OPL) Policy acceptable to Tenant. The
Owner’s Protective Liability Policy shall name Myriad Genetics, Inc. as the
Named Insured. The policy will be provided by an insurance company rated A,
Class XV or better by Best’s Key Rating Guide system. The policy will maintain a
limit of liability of not less than five million dollars ($5,000,000.00). Such
insurance policy must be in force prior to the commencement of construction
operation of any kind. The General Contractor will also insure the Building at
General Contractor’s expense during the course of construction in an amount
equal to or greater than the value of the construction. Insurance coverage shall
be provided by an insurance company rated A, Class XV or better by Best’s Key
Rating Guide system. Insurance coverage shall be provided on a coverage form
equal to or more comprehensive than Insurance Services Office (U.S.A.) Special
form. Such insurance policy must be in force prior to construction operations of
any kind.

 

II.TENANT FINISH PLANS:

 

A.Landlord shall build-out and finish the Leased Premises according to Tenant’s
Finish Plans (as defined below) at Tenant’s cost and expense. The Building and
the Leased Premises shall be constructed in a good and workmanlike manner, with
any change orders thereto approved by Landlord and Tenant with respect to the
Leased Premises pursuant to Paragraph C below, and in compliance with all
applicable laws and ordinances. The build-out and interior finish work within
the Leased Premises shall be in accordance with plans and specifications
(“Tenant Finish Plans”) prepared by Landlord’s architect, MHTN Architects
(“Architect”). The Tenant Finish Plans shall be prepared in accordance with the
time periods set forth to meet the Target Date defined in the Lease. The Target
Date shall be extended by any period of Tenant’s delay in providing decisions
that need to be made in connection with the preparation of the Final Plans. The
work to be performed by Landlord pursuant to the Final Plans is sometimes
referred to herein as the “Landlord’s Work”.

 

33

--------------------------------------------------------------------------------

 

B.Landlord shall cause the Architect to prepare the Tenant Finish Plans for the
interior improvement of the Building and the Leased Premises as necessary to
render the Leased Premises in first-class condition and suitable for the conduct
of Tenant’s business (such improvements set forth in the Tenant Finish Plans
being referred to herein as the “Tenant Finish”). Landlord shall require the
Architect to meet periodically with Tenant in connection with the preparation of
the Tenant Finish Plans and, upon Landlord’s approval thereof (which approval
shall not be unreasonably withheld), to incorporate Tenant’s requested features
and specifications into the Tenant Finish Plans. Landlord shall submit, subject
to any delays caused by Tenant, a complete draft of the Tenant Finish Plans to
Tenant by October 1, 2019. Tenant shall within seven (7) days after the Tenant
Finish Plans are submitted to Tenant, either approve the plans in writing or
submit to Landlord a written itemization of all objections which Tenant may have
to the plans. If Tenant approves the Tenant Finish Plans, such plans shall be
deemed final. If Tenant submits to Landlord a written itemization of objections
to the Tenant Finish Plans, Landlord and Tenant shall negotiate in good faith to
resolve Tenant’s objections to their mutual satisfaction. If Landlord and Tenant
are able to resolve all of Tenant’s objections to their mutual satisfaction,
then Landlord and Tenant shall each approve the Tenant Finish Plans as modified
to incorporate the resolution of Tenant’s objections and the plans as so
modified shall be deemed final.

 

C.Changes to Plans. After the Tenant Finish Plans are deemed final, the plans
shall not be subject to further change except as provided under this Paragraph.
If either Landlord or Tenant desires any change to the Tenant Finish Plans after
they are deemed final, it shall submit to the other for approval (which approval
shall not be unreasonably withheld) a proposed change order, in writing, setting
forth the change. Thereupon the other party shall either approve the proposed
change order or notify the party submitting the proposed change order of its
reason for withholding such approval, within two (2) business days after receipt
of the proposed change order for approval. Without limiting the reasons for
which approval of any proposed change order may be reasonably withheld, approval
shall be deemed to have been reasonably withheld if the proposed change (1)
would result in additional construction maintenance repair or replacement costs
which could not be fully borne by the party proposing the change, (2) would
result in a violation of any applicable law, regulation, ordinance, code or the
Ground Lease, or (3) in the case of a change proposed by Landlord would
materially reduce the usable area of the Building or would materially adversely
affect the aesthetics of the Leased Premises or the usability thereof for the
conduct of Tenant’s business. Upon approval of any proposed change order
pursuant to this Paragraph, Landlord shall cause the Tenant Finish Plans and
related construction contracts to be modified or amended as necessary to reflect
such change order.

 

D.Landlord’s Construction Responsibilities. Landlord shall be fully responsible
for the installation and construction of Tenant Finish, including, without
limitation, the following: (1) the obtaining of all building and sign permits,
licenses and other approvals required to construct the Tenant Finish; (2) the
management and supervision of all architects, contractors, subcontractors and
material providers participating in the construction of the Tenant Finish; (3)
all necessary coordination with governmental entities having jurisdiction over
the Lease Premises and utility companies; (4) enforcement of construction
contracts; (5) security with respect to the Leased Premises during the
construction period; (6) quality control and inspection of work; (7)
construction clean up and refuse disposal; (8) construction timetables and
deadlines as necessary to comply with the Lease; (9) compliance with applicable
laws, regulations,

34

--------------------------------------------------------------------------------

 

ordinances and codes; and (10) all other matters relating to the construction of
the Tenant Finish, except as otherwise expressly provided in the Lease. Landlord
represents and covenants that upon the completion of the Tenant Finish, the
Leased Premises shall conform to the Tenant Finish Plans and shall be in
compliance with all applicable laws, regulations, ordinances, and codes,
including, without limitation, applicable building codes and environmental laws.
Tenant shall be entitled at any time during the construction period to inspect
the construction of the Tenant Finish, provided that such inspection does not
unreasonably interfere with the construction of the Tenant Finish. No failure of
Tenant to conduct such inspections or to discover or assert any defect in
connection therewith shall constitute a waiver by Tenant of, or preclude Tenant
from thereafter asserting, any rights it may have with respect to any
representation, warranty or covenant made by Landlord with respect to the Leased
Premises or the Tenant Finish.

 

E.Construction Contracts. Landlord shall act as general contractor with respect
to, or install and construct using its own personnel, all or portions of the
Tenant Finish, provided, however, Landlord shall contract with and use licensed,
qualified and reputable companies or persons for the performance of all such
work to the extent Landlord is not licensed and fully qualified to perform the
same. Landlord shall be entitled to select all contractors and material
providers to perform work with respect to the Tenant Finish which Landlord does
not elect to perform directly and to negotiate the terms and conditions of the
contracts with such contractors and material providers. Notwithstanding the
foregoing, Tenant may choose its own contractor to perform the Tenant Finish
pursuant to this Part II.

 

F.Warranty. Unless Tenant substitutes the contractor pursuant to Paragraph E
above, Landlord warrants to Tenant for one (1) year after the Commencement Date
of the Lease, that Tenant Finish shall be completed by Landlord in a good and
workmanlike manner, free from faulty materials, in accordance with all
applicable legal requirements, and sound engineering standards, and in
accordance with the Tenant Finish Plans. Such warranty includes, without
limitation, the repair or replacement (including labor), for one (1) year at
Landlord’s sole cost, of all materials, fixtures and equipment which are
defective or which are defectively installed by Landlord or its agents in
connection with Landlord’s performance of the Tenant Finish. In addition,
Landlord shall obtain manufacturer’s warranties, including, without limitation,
for air conditioner, compressors, and the roof of the Building.

 

G.Commencement Date Agreement. When the Commencement Date has been determined,
Landlord and Tenant shall execute Exhibit “D” to the Lease expressly confirming
the Commencement Date and the expiration date of the term of this Lease and
confirming, to the best knowledge of Tenant and Landlord, that substantial
completion of Landlord’s Work and the Tenant Finish has occurred.

 

H.Tenant’s Construction Obligations. Tenant shall be fully responsible for the
installation of all of Tenant’s trade fixtures, equipment, furnishings or
decorations, except to the extent such installation is contemplated or provided
for in the Tenant Finish Plans. Landlord shall provide Tenant reasonable access
to the Leased Premises for such purposes.

35

--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE

AND TENANT ESTOPPEL CERTIFICATE

 

TO:

 

DATE:

 

RE:

 

Gentlemen:

 

The undersigned, as Tenant, has been advised that the Lease has been or will be
assigned to you as a result of your financing of the above-referenced property,
and as an inducement therefor hereby confirms the following:

 

1.

That it has accepted possession and is in full occupancy of the Premises, that
the Lease is in full force and effect, that Tenant has received no notice of any
default of any of its obligations under the Lease, and that the Lease
Commencement Date is

 

2.

That, to Tenant’s knowledge, the improvements and space required to be furnished
according to the Lease have been completed and paid for in all respects, and
that Landlord has fulfilled all of its duties under the terms, covenants and
obligations of the Lease and is not currently in default thereunder.

 

3.

That the Lease has not been modified, altered, or amended, and represents the
entire agreement of the parties, except as follows:

 

4.

That, to Tenant’s knowledge, there are no offsets, counterclaims or credits
against rentals, nor have rentals been prepaid or forgiven, except as provided
by the terms of the Lease.

 

5.

That said rental payments commenced or will commence to accrue on
                       , and the Lease term expires                           .
The amount of the security deposit and all other deposits paid to Landlord is
$0.00

 

6.

That Tenant has no actual notice of a prior assignment, hypothecation or pledge
of rents of the Lease, except:

 

7.

That this letter shall inure to your benefit and to the benefit of your
successors and assigns, and shall be binding upon Tenant and Tenant’s heirs,
personal representatives, successors and assigns. This letter shall not be
deemed to alter or modify any of the terms, covenants or obligations of the
Lease.

 

The above statements are made with the understanding that you will rely on them
in connection with the purchase of the above-referenced property.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Signature:

 

 

 

By:

 

 

 

36

--------------------------------------------------------------------------------

 

EXHIBIT “E”

 

COST TO CONSTRUCT LEASED PREMISES

 

TENANT: Myriad Genetics, Inc.

 

DATE: [DATE]

 

SQUARE FOOTAGE: 125,155

 

ITEM

 

 

COST ESTIMATE

 

 

 

 

 

1.

 

Building Permit

$

 

2.

 

Mechanical

 

3.

 

Electrical

 

4.

 

Walls

 

5.

 

Doors, Frames, Hardware

 

6.

 

Painting

 

7.

 

Floorcovering

 

8.

 

Base

 

9.

 

Ceiling

 

10.

 

Glass

 

11.

 

Exterior Blinds

 

12.

 

Millwork/Plumbing

 

13.

 

Clean Up

 

14.

 

Contingency

 

15.

 

Supervision

 

16.

 

Architect

 

17.

 

Engineer

 

18.

 

Other

 

 

 

Shelving

 

 

 

Wallcovering

 

 

 

Stain of Woodwork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT CONSTRUCTION

 

 

 

 

COST OBLIGATION

$

 

 

37